Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-18 is/are rejected under 35 U.S.C. 103 as being obvious over Baptist et al. U.S. Patent Application Publication US2017/0123919A1 in view of Poston et al. U.S. Patent Application Publication US2017/0090767A1 in view of Uemura US2004/0205143A1.
As per claim 1, Baptist teaches a method comprises: acquiring, by a managing unit of a dispersed storage network (DSN), storage unit status information and data object storage status information from a plurality of storage units of DSN memory of the DSN, wherein the plurality of storage units store a plurality of sets of encoded data slices, wherein a data segment of a data object is dispersed error encoded into a set of encoded data slices of the plurality of sets of encoded data slices (¶ 0027, 0030), and the storage unit status information is a compilation of a 
As per claim 2, Baptist teaches the method of claim 1 wherein: the storage unit status information further includes one or more of: memory availability; storage unit reliability; data throughput; error rate; storage unit usage rate; and a number of encoded data slices of each storage unit of the plurality of storage units having a storage unit storage issue (¶ 0050); and the data object storage status information includes one or more of: data object size; a total number of encoded data slices of the plurality of sets of encoded data slices having a data object storage issue; and a number of encoded data slices of each set of encoded data slices of the sets of encoded data slices of the data object having a storage issue (¶ 0034, 0050).
As per claim 3, Baptist teaches the method of claim 2, wherein the acquiring comprises: issuing, by the managing unit, a plurality of list requests to the plurality of storage units, wherein a list request of the plurality of list requests includes a request for a list of slice names regarding encoded data slices stored by a storage unit of the plurality of storage units; interpreting, by the managing unit, the list of slice names to identify encoded data slices having a storage issue, wherein the storage issue includes one or more of the storage unit storage issue and the data object storage issue (¶ 0048); determining, by the managing unit, the number of encoded data slices of each storage unit of the plurality of storage units having the storage unit storage issue from the identified encoded data slices; determining, by the managing unit, the total number of encoded data slices of the plurality of sets of encoded data slices having the data object storage issue from the identified encoded data slices (¶ 0049); and determining, by the managing unit, the number of encoded data slices of each set of encoded data slices of the sets of encoded data slices of the data object having the data object storage issue from the identified encoded data slices (¶ 0050).
As per claim 4, Baptist teaches the method of claim 3 further comprising: for each identified encoded data slice of the identified encoded data slices having the storage issue: determining, by the managing unit, a type of storage issue from a plurality of types of storage issues, wherein the plurality of types of storage issues includes two or more of: a missing encoded data slice; a wrong revision; and a corrupted encoded data slice (¶ 0047); and determining, by the managing unit, that the storage issue of the identified encoded data slice is the storage unit storage issue when the type of storage issue is one of: the missing encoded data slice; and the corrupted encoded data slice (¶ 0031, 0047); and determining, by the managing unit, that the storage issue of the identified encoded data slice is the data object storage issue when the type of storage issue is one of: the missing encoded data slice; the wrong revision; and the corrupted encoded data slice (¶ 0031, 0049).
As per claim 5, Baptist teaches the method of claim 1, wherein the determining the DSN status information comprises: determining, by the managing unit, one or more of: a scheduled time that each encoded data slice of a number of encoded data slices having storage issues requires rebuilding; a length of time that each encoded data slice of the number of encoded data slices having storage issues has had its corresponding storage issue; a length of time that each storage unit of a number of storage units having storage issues has had its corresponding storage issue; a rebuilding priority level for each encoded data slice of the number of encoded data slices having storage issues; and a storage unit remedy priority level for each storage unit of a number of storage units having storage issues (¶ 0043). 
As per claim 6, Baptist teaches the method of claim 1, wherein the identifying the DSN memory issues comprises one or more of: identifying encoded data slices of the plurality of encoded data slices to rebuild; identifying one or more of the plurality of storage units to repair; identifying one or more memory devices of a storage unit to repair; identifying one or more of the plurality of storage units to replace; identifying the one or more memory devices of the storage unit to replace; and determining to add another storage unit to the DSN memory (¶ 0030). 
As per claim 7, Baptist teaches the method of claim 1, wherein: when the DSN memory issue of the DSN memory issues is to rebuild an encoded data slice, a third corrective remedy of the corrective remedies includes a rebuilding function (¶ 0031, 0047-0049); when the DSN memory issue is to replace one or more memory devices of a storage unit of the plurality of storage units, a fourth corrective remedy of the corrective remedies includes transferring encoded data slices from the one or more memory devices to one or more new memory devices of the storage unit (¶ 0030, 0047-0049, wherein the remedy of rebuilding is just an example of the embodiment of the reconstruction of the encoded slices, Baptist also cites replacing as a possible remedy and this can be, at least implicitly, used as another example of maintenance method of remediation); and when the DSN memory issue is to replace one or more storage units of the plurality of storage units, a fifth corrective remedy of the corrective remedies includes transferring encoded data slices stored by the one or more storage units of the plurality of storage units to one or more new storage units (¶ 0030, 0047-0049).
As per claim 8, Baptist teaches the method of claim 1, wherein the prioritizing comprises one or more of: prioritizing, by the managing unit, rebuilding encoded data slices of the set of encoded data slices of the plurality of sets of encoded data slices having the greatest number of encoded data slices having storage issues compared to other sets of encoded data slices of the plurality of sets of encoded data slices; prioritizing, by the managing unit, rebuilding encoded data slices of the plurality of sets of encoded data slices that have had the storage issues for a predetermined amount of time; prioritizing, by the managing unit, rebuilding the encoded data slices of the plurality of sets of encoded data slices having storage issues of a particular type of storage issue when the amount of encoded data slices having the particular type of storage issue has reached a predetermined size; and prioritizing, by the managing unit, one or more of: replacing a storage unit of the plurality of storage units having a storage issue; repairing the storage unit having the storage issue; replacing a memory device of the storage unit having the storage issue; and repairing the memory device of the storage unit having the storage issue when the storage unit having the storage issue is responsible for a number of encoded data slices of the plurality of encoded data slices having storage issues that is greater than the number of encoded data slices having storage issues stored by other storage units of the plurality of storage units(¶ 0050-0051).
As per claim 9, Baptist teaches a managing unit of a dispersed storage network (DSN), the managing unit comprises: an interface; memory; and a processing module operably coupled to the memory and the interface, wherein the processing module is operable to: acquire storage unit status information and data object storage status information from a plurality of storage units of DSN memory of the DSN, wherein the plurality of storage units store a plurality of sets of encoded data slices, wherein a data segment of a data object is dispersed error encoded into a set of encoded data slices of the plurality of sets of encoded data slices, and the storage unit status information is a compilation of a status of health of each storage unit in the DSN memory; determine DSN status information of the DSN memory based on the storage unit status information and the data object storage status information; identify DSN memory issues within the DSN memory based on the DSN status information of the DSN memory; prioritize corrective remedies for the DSN memory issues based on the status information of the DSN memory; and facilitate execution of the prioritized corrective remedies to correct the DSN memory issues (¶ 0027, 0030, 0031, 0041, 0043).  While Baptist does teach wherein when a DSN memory issue of the DSN memory issues is to repair one or more storage units of the plurality of storage units, a first corrective remedy of the corrective remedies includes rebuilding/repairing the failed storage unit (¶ 0031); however, he does not explicitly teach taking the storage unit offline for repair/rebuild.  Poston does teach taking the storage unit offline for repair/rebuild (¶ 0017).  It would have been obvious to one of ordinary skill in the art to use the process of Poston in the process of Baptist.  One of ordinary skill in the art would have been motivated to use the process of Poston in the process of Baptist because Poston teaches storage fault tolerance in the rebuilding of lost data in a storage network, an explicit desire of Baptist.  While Baptist does teach the expansion of the DSN, which would implicitly include adding a storage device (¶ 0030), he does not explicitly teach when the DSN memory issue is limited available memory space, a second corrective remedy of the corrective remedies includes adding another storage unit to the DSN memory and reallocating DSN logical address space among the plurality of storage units and the other storage unit.  Uemura does teach adding another storage unit to the DSN memory and reallocating DSN logical address space among the plurality of storage units and the other storage unit (¶ 0005).  It would have been obvious to one of ordinary skill in the art to use the process of Uemura in the process of Baptist.  One of ordinary skill in the art would have been motivated to use the process of Uemura in the process of Baptist because Uemura states the addition and the reallocation of data as a process widely known and used at the time to provide remedy for an issue within a distributed storage network; an explicit desire of Baptist.
As per claim 10, Baptist teaches the managing unit of claim 9 wherein: the storage unit status information further includes one or more of: memory availability; storage unit reliability; data throughput; error rate; storage unit usage rate; and a number of encoded data slices of each storage unit of the plurality of storage units having a storage unit storage issue; and the data object storage status information includes one or more of: data object size; a total number of encoded data slices of the plurality of sets of encoded data slices having a data object storage issue; and a number of encoded data slices of each set of encoded data slices of the sets of encoded data slices of the data object having a data object storage issue (¶ 0050, 0034).
As per claim 11, Baptist teaches the managing unit of claim 9, wherein the processing module is operable to acquire by: issuing a plurality of list requests to the plurality of storage units, wherein a list request of the plurality of list requests includes a request for a list of slice names regarding encoded data slices stored by a storage unit of the plurality of storage units; interpreting the list of slice names to identify encoded data slices having a storage issue; determining, by the managing unit, the number of encoded data slices of each storage unit of the plurality of storage units having the storage unit storage issue from the identified encoded data slices; determining, by the managing unit, the total number of encoded data slices of the plurality of sets of encoded data slices having the data object storage issue from the identified encoded data slices; and determining, by the managing unit, the number of encoded data slices of each set of encoded data slices of the sets of encoded data slices of the data object having the data object storage issue from the identified encoded data slices (¶ 0048, 0049, 0050).
As per claim 12, Baptist teaches the managing unit of claim 11, wherein the processing module is further operable to: for each identified encoded slice of the identified encoded data slices having the storage issue: determine a type of storage issue from a plurality of types of storage issues, wherein the plurality of types of storage issues includes two or more of: a missing encoded data slice; a wrong revision; and a corrupted encoded data slice; and determine that the storage issue of the identified encoded data slice is the storage unit storage issue when the type of storage issue is one of: the missing encoded data slice; and the corrupted encoded data slice; and determine that the storage issue of the identified encoded data slice is the data object storage issue when the type of storage issue is one of: the missing encoded data slice; the wrong revision; and the corrupted encoded data slice (¶ 000047, 0031).
As per claim 13, Baptist teaches the managing unit of claim 9, wherein the processing module is operable to determine the DSN status information by: determining one or more of: a scheduled time that each encoded data slice of a number of encoded data slices having storage issues requires rebuilding; a length of time that each encoded data slice of the number of encoded data slices having storage issues has had its corresponding storage issue; a length of time that each storage unit of a number of storage units having storage issues has had its corresponding storage issue; a rebuilding priority level for each encoded data slice of the number of encoded data slices having storage issues; and a storage unit remedy priority level for each storage unit of a number of storage units having storage issues (¶ 0043).
As per claim 14, Baptist teaches the managing unit of claim 9, wherein the processing module is operable to identify the DSN memory issues by one or more of: identifying encoded data slices of the plurality of encoded data slices to rebuild; identifying one or more of the plurality of storage units to repair; identifying one or more memory devices of a storage unit to repair; identifying one or more of the plurality of storage units to replace; identifying one or more memory devices of a storage unit to replace; and determining to add another storage unit to the DSN memory (¶ 0030).
As per claim 7, Baptist teaches the managing unit of claim 9, wherein: when the DSN memory issue of the DSN memory issues is to rebuild an encoded data slice, a third corrective remedy of the corrective remedies includes a rebuilding function (¶ 0031); when the DSN memory issue is to replace one or more memory devices of a storage unit of the plurality of storage units, a fourth corrective remedy of the corrective remedies includes transferring encoded data slices from the one or more memory devices to one or more new memory devices of the storage unit (¶ 0030, 0047-0049, wherein the remedy of rebuilding is just an example of the embodiment of the reconstruction of the encoded slices, Baptist also cites replacing as a possible remedy and this can be, at least implicitly, used as another example of maintenance method of remediation); and when the DSN memory issue is to replace one or more storage units of the plurality of storage units, a fifth corrective remedy of the corrective remedies includes transferring encoded data slices stored by the one or more storage units of the plurality of storage units to one or more new storage units (¶ 0030, 0047-0049).
As per claim 16, Baptist teaches the managing unit of claim 9, wherein the processing module is operable to prioritize by one or more of: prioritizing rebuilding encoded data slices of the set of encoded data slices of the plurality of sets of encoded data slices having a greatest number of encoded data slices having storage issues compared to other sets of encoded data slices of the plurality of sets of encoded data slices; prioritizing rebuilding encoded data slices of the plurality of sets of encoded data slices that have had storage issues for a predetermined amount of time; prioritizing rebuilding encoded data slices of the plurality of sets of encoded data slices having storage issues of a particular type of storage issue when an amount of encoded data slices having the particular type of storage issue has reached a predetermined size; and prioritizing one or more of: replacing a storage unit of the plurality of storage units having a storage issue; repairing the storage unit having the storage issue; replacing a memory device of the storage unit having the storage issue; and repairing the memory device of the storage unit having the storage issue when the storage unit having the storage issue is responsible for a number of encoded data slices of the plurality of encoded data slices having storage issues that is greater than the number of encoded data slices having storage issues stored by other storage units of the plurality of storage units (¶ 0050-0051).
	As per claim 17, Baptist teaches the method of claim 8, further comprising organizing, by the managing unit, the storage unit status information and the data object storage status information using a dispersed data structure (¶ 0026).
As per claim 18, Baptist teaches the method of claim 17, wherein the data object storage status information is a compilation of a status of health of each data object stored in the DSN memory (¶ 0041).

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

5.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baptist in view of Uemura in view of Zhang et al. U.S. Patent 9,842,017.
As per claim 19, Baptist teaches the method of claim 18.  Zhang teaches wherein the data object storage status information is organized as a log (column 2, lines 28-33).   It would have been obvious to one of ordinary skill in the art to use the process of Zhang in the process of Baptist.  One of ordinary skill in the art would have been motivated to use the process of Zhang in the process of Baptist because Zhang teaches the collection of health information in a DSN (column 8, lines 7-12); an explicit desire of Baptist. 

6.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baptist in view of Baptist in view of Poston in view of Resch et al. U.S. 9,552,261.
As per claim 20, Baptist teaches the method of claim 19, wherein the storage unit status information includes a storage unit name, and a number of missing or corrupted encoded data slices (¶ 0031).   Resch teaches information to include an available memory, a reliability, a data throughput, usage (column 45, lines 37-53, and an error rate (column 56, lines 28-39).  It would have been obvious to one of ordinary skill in the art to use the process of Resch in the process of Baptist.  One of ordinary skill in the art would have been motivated to use the process of Resch in the process of Baptist because Resch teaches the recovery of slice data in a DSN, an explicit desire of Baptist.
The applied reference has a common assignee with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Response to Arguments
7	Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Upon further review, the once objected matter of claims 7 and 15 are now interpreted as being taught by the cited art.  The examiner suggests possible future language to include wherein the prioritization of the remedies is predetermined and selectable in a priority fashion.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113